Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 16, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apanowicz US 20080071818 A1 (Apa).  
With respect to claim 1, Apa teaches “1. A data storage device, comprising: one or more memory devices” in Fig. 1 item 202; ¶ 230 (computer device 1300 includes memory devices); 
“and a controller coupled to the one or more memory devices and configured to execute a method for querying data” in Fig. 1 item 202; ¶ 230 (computer device 1300 includes controller (i.e. processor)); 
the method comprising: receiving a database query from a host” in 
[0072] FIG. 2 illustrates an example query using data packs and analytical information in the DPNs 222. FIG. 2 represents data packs including compressed column-data stored in the database 201. The following example query is to be solved using the database 201:
[0073] SELECT COUNT(*) FROM . . . WHERE A>5;

“receiving compressed data from the one or more memory devices” 
[0075] The BLACK data packs 260 each have a maximum value of less than 5 on A (e.g., some may have a maximum of 4, others 3, and yet others 2 or 1). These data packs are not relevant to answering the query because all of the data in these data packs 260 falls outside the query, because the maximum value of A of all records stored in the data packs 260 is 4 which is less than the query restriction of A &gt;5. The BLACK 
data packs 260 are said to be disjoint with the query.

[0076] The WHITE data packs 264 each have a minimum value greater than 5 on A (e.g., some may have a maximum of 6, whereas others may be 7 or 10, etc.) on A. These data packs 264 are relevant to answering the query because the value of A for all records in these data packs 264 is greater than or equal to 6 which is greater than the query restriction of A &gt;5. If the information in the DPNs 222 about the WHITE data packs 264 indicates the number of records, then this information can be summed to partially resolve the query for the WHITE data packs 264. The GREY data packs 262 each have a minimum value of 3 and a maximum value of 7 on A. These data packs 262 are also relevant to answering the query because some of the records in these data packs 262 have a value which is greater than 5 on A, while some records in these data packs 262 have a value of less than 5 on A. Thus, only the WHITE and GREY data packs 264, 262 are relevant to answering the query. The BLACK data packs 260 are not needed.

[0077] in the above example, information to answer the COUNT(*) query can be obtained from information regarding how many records from particular data packs satisfy the filter A &gt;5. Thus, for BLACK data packs 260 the answer is automatically known to be zero. For WHITE data packs 264, we know that all records inside should be counted. The number of non-null values is stored in the DPN 222 for a numeric data type so this number can be taken and summed for all of the WHITE data packs 264. Only for the GREY data packs 262 is the number of how many of the non-null values that are actually greater than 5 not known using information from the DPNs 222, and hence the GREY data packs 262 need to be decompressed to get detailed information about every single value in the GREY data packs 262. The above example is provided for the purpose of illustration only, and is not intended to be limiting.

[0081] Next, in step 308 a suitable compression algorithm may be selected based on the data type of the column. In some aspects, for each data type implemented in the RDBMS 200 a compression algorithm is pre-selected. Next, in step 310 a null (bit) map or null mask 404 (FIG. 4) is generated. Next, in step 312 the null mask is compressed using a compression algorithm suitable for binary sequences since the null mask 404 is binary regardless of data type of the reference column.

(Examiner finds data packs, including Grey, are compressed); 
“decompressing the compressed data, the decompressing comprising filtering data during decompression based on the database query” 
[0075] The BLACK data packs 260 each have a maximum value of less than 5 on A (e.g., some may have a maximum of 4, others 3, and yet others 2 or 1). These data packs are not relevant to answering the query because all of the data in these data packs 260 falls outside the query, because the maximum value of A of all records stored in the data packs 260 is 4 which is less than the query restriction of A &gt;5. The BLACK 
data packs 260 are said to be disjoint with the query.

[0076] The WHITE data packs 264 each have a minimum value greater than 5 on A (e.g., some may have a maximum of 6, whereas others may be 7 or 10, etc.) on A. These data packs 264 are relevant to answering the query because the value of A for all records in these data packs 264 is greater than or equal to 6 which is greater than the query restriction of A &gt;5. If the information in the DPNs 222 about the WHITE data packs 264 indicates the number of records, then this information can be summed to partially resolve the query for the WHITE data packs 264. The GREY data packs 262 each have a minimum value of 3 and a maximum value of 7 on A. These data packs 262 are also relevant to answering the query because some of the records in these data packs 262 have a value which is greater than 5 on A, while some records in these data packs 262 have a value of less than 5 on A. Thus, only the WHITE and GREY data packs 264, 262 are relevant to answering the query. The BLACK data packs 260 are not needed.

[0077] in the above example, information to answer the COUNT(*) query can be obtained from information regarding how many records from particular data packs satisfy the filter A &gt;5. Thus, for BLACK data packs 260 the answer is automatically known to be zero. For WHITE data packs 264, we know that all records inside should be counted. The number of non-null values is stored in the DPN 222 for a numeric data type so this number can be taken and summed for all of the WHITE data packs 264. Only for the GREY data packs 262 is the number of how many of the non-null values that are actually greater than 5 not known using information from the DPNs 222, and hence the GREY data packs 262 need to be decompressed to get detailed information about every single value in the GREY data packs 262. The above example is provided for the purpose of illustration only, and is not intended to be limiting.

“and returning a result of the filtering to the host” 
[0077] in the above example, information to answer the COUNT(*) query can be obtained from information regarding how many records from particular data packs satisfy the filter A &gt;5. Thus, for BLACK data packs 260 the answer is automatically known to be zero. For WHITE data packs 264, we know that all records inside should be counted. The number of non-null values is stored in the DPN 222 for a numeric data type so this number can be taken and summed for all of the WHITE data packs 264. Only for the GREY data packs 262 is the number of how many of the non-null values that are actually greater than 5 not known using information from the DPNs 222, and hence the GREY data packs 262 need to be decompressed to get detailed information about every single value in the GREY data packs 262. The above example is provided for the purpose of illustration only, and is not intended to be limiting.

[0086] Next, in step 504 the compressed data in the data pack 221 is decompressed to produce a reduced data set 406 (FIG. 4). Next, in step 506 the null information stored in the associated DPN 222 (i.e., the null mask 404) is applied to the reduced data set in order to produce the original column data.

With respect to claim 2, Apa teaches “2. The data storage device of claim 1, further comprising receiving decompression code to decompress the compressed data.” 
[0085] FIG. 5 illustrates operations 500 of a method for decoding data packs 221 in accordance with an embodiment. Decoding operations 500 may occur, for example, during execution of a database query in which access to data in the data packs 221 is needed or during export operations in which raw data from the RDBMS 200 is exported to the external database/data source 203. In the first step 502, an appropriate decompression algorithm is selected for the data pack 221 to be decoded based on its data type as determined from the column description file associated with the data pack 221 and maintained by the RDBMS 200. Compression parameters and any intermediate results of the compression algorithm (if any) which are stored in the data pack 221 are used by decompression algorithm, to decompress the data pack 221.
[0086] Next, in step 504 the compressed data in the data pack 221 is decompressed to produce a reduced data set 406 (FIG. 4). Next, in step 506 the null information stored in the associated DPN 222 (i.e., the null mask 404) is applied to the reduced data set in order to produce the original column data.
[0087] Although the above description refers to compression and decompression involving filtering of the outliers and null values, other filtering methods are possible, and may be selected depending on the data. These other methods will be discussed in greater detail.

(Examiner finds “decompression algorithm” teaches decompression code). 
With respect to claim 3, Apa teaches “3. The data storage device of claim 2, wherein the decompression code is compiled to machine code” in ¶ 85 (inherently, computer code is compiled into machine code). 
With respect to claim 16, Apa teaches “16. A device for storing data, comprising: one or more memory means” in Fig. 1 item 202; 
 “and a controller means configured to1 perform a method for querying data, the method comprising: receiving a database instruction from a host” in Fig. 1 item 202; 
[0072] FIG. 2 illustrates an example query using data packs and analytical information in the DPNs 222. FIG. 2 represents data packs including compressed column-data stored in the database 201. The following example query is to be solved using the database 201:
[0073] SELECT COUNT(*) FROM . . . WHERE A>5;

“receiving compressed data from the one or more memory means" 
[0075] The BLACK data packs 260 each have a maximum value of less than 5 on A (e.g., some may have a maximum of 4, others 3, and yet others 2 or 1). These data packs are not relevant to answering the query because all of the data in these data packs 260 falls outside the query, because the maximum value of A of all records stored in the data packs 260 is 4 which is less than the query restriction of A &gt;5. The BLACK 
data packs 260 are said to be disjoint with the query.

[0076] The WHITE data packs 264 each have a minimum value greater than 5 on A (e.g., some may have a maximum of 6, whereas others may be 7 or 10, etc.) on A. These data packs 264 are relevant to answering the query because the value of A for all records in these data packs 264 is greater than or equal to 6 which is greater than the query restriction of A &gt;5. If the information in the DPNs 222 about the WHITE data packs 264 indicates the number of records, then this information can be summed to partially resolve the query for the WHITE data packs 264. The GREY data packs 262 each have a minimum value of 3 and a maximum value of 7 on A. These data packs 262 are also relevant to answering the query because some of the records in these data packs 262 have a value which is greater than 5 on A, while some records in these data packs 262 have a value of less than 5 on A. Thus, only the WHITE and GREY data packs 264, 262 are relevant to answering the query. The BLACK data packs 260 are not needed.

[0077] in the above example, information to answer the COUNT(*) query can be obtained from information regarding how many records from particular data packs satisfy the filter A &gt;5. Thus, for BLACK data packs 260 the answer is automatically known to be zero. For WHITE data packs 264, we know that all records inside should be counted. The number of non-null values is stored in the DPN 222 for a numeric data type so this number can be taken and summed for all of the WHITE data packs 264. Only for the GREY data packs 262 is the number of how many of the non-null values that are actually greater than 5 not known using information from the DPNs 222, and hence the GREY data packs 262 need to be decompressed to get detailed information about every single value in the GREY data packs 262. The above example is provided for the purpose of illustration only, and is not intended to be limiting.

[0081] Next, in step 308 a suitable compression algorithm may be selected based on the data type of the column. In some aspects, for each data type implemented in the RDBMS 200 a compression algorithm is pre-selected. Next, in step 310 a null (bit) map or null mask 404 (FIG. 4) is generated. Next, in step 312 the null mask is compressed using a compression algorithm suitable for binary sequences since the null mask 404 is binary regardless of data type of the reference column.

(Examiner finds data packs, including Grey, are compressed); 
"and providing a result of the database instruction to the host” 
[0077] in the above example, information to answer the COUNT(*) query can be obtained from information regarding how many records from particular data packs satisfy the filter A &gt;5. Thus, for BLACK data packs 260 the answer is automatically known to be zero. For WHITE data packs 264, we know that all records inside should be counted. The number of non-null values is stored in the DPN 222 for a numeric data type so this number can be taken and summed for all of the WHITE data packs 264. Only for the GREY data packs 262 is the number of how many of the non-null values that are actually greater than 5 not known using information from the DPNs 222, and hence the GREY data packs 262 need to be decompressed to get detailed information about every single value in the GREY data packs 262. The above example is provided for the purpose of illustration only, and is not intended to be limiting.

[0086] Next, in step 504 the compressed data in the data pack 221 is decompressed to produce a reduced data set 406 (FIG. 4). Next, in step 506 the null information stored in the associated DPN 222 (i.e., the null mask 404) is applied to the reduced data set in order to produce the original column data.

With respect to claim 17, Apa teaches 17. The device for storing data of claim 16, the method further comprising: receiving decompression code to decompress the compressed data” 
[0085] FIG. 5 illustrates operations 500 of a method for decoding data packs 221 in accordance with an embodiment. Decoding operations 500 may occur, for example, during execution of a database query in which access to data in the data packs 221 is needed or during export operations in which raw data from the RDBMS 200 is exported to the external database/data source 203. In the first step 502, an appropriate decompression algorithm is selected for the data pack 221 to be decoded based on its data type as determined from the column description file associated with the data pack 221 and maintained by the RDBMS 200. Compression parameters and any intermediate results of the compression algorithm (if any) which are stored in the data pack 221 are used by decompression algorithm, to decompress the data pack 221.
[0086] Next, in step 504 the compressed data in the data pack 221 is decompressed to produce a reduced data set 406 (FIG. 4). Next, in step 506 the null information stored in the associated DPN 222 (i.e., the null mask 404) is applied to the reduced data set in order to produce the original column data.
[0087] Although the above description refers to compression and decompression involving filtering of the outliers and null values, other filtering methods are possible, and may be selected depending on the data. These other methods will be discussed in greater detail.

(Examiner finds “decompression algorithm” provides an enabled disclosure for decompression code); 
“and combining the decompression code with the database instruction” in ¶ 85 (“. . . FIG. 5 illustrates operations 500 of a method for decoding data packs 221 in accordance with an embodiment. Decoding operations 500 may occur, for example, during execution of a database query. . ). 
With respect to claim 18, Apa teaches “18. The device for storing data of claim 17, wherein the decompression code and database instruction are compiled to machine code”  in ¶ 85 (inherently, computer code is compiled into machine code). 
“the machine code configured to decompress the data and filter the decompressed data based on the database instruction” 
[0085] FIG. 5 illustrates operations 500 of a method for decoding data packs 221 in accordance with an embodiment. Decoding operations 500 may occur, for example, during execution of a database query in which access to data in the data packs 221 is needed or during export operations in which raw data from the RDBMS 200 is exported to the external database/data source 203. In the first step 502, an appropriate decompression algorithm is selected for the data pack 221 to be decoded based on its data type as determined from the column description file associated with the data pack 221 and maintained by the RDBMS 200. Compression parameters and any intermediate results of the compression algorithm (if any) which are stored in the data pack 221 are used by decompression algorithm, to decompress the data pack 221.

0087] Although the above description refers to compression and decompression involving filtering of the outliers and null values, other filtering methods are possible, and may be selected depending on the data. These other methods will be discussed in greater detail.

With respect to claim 20, Apa teaches “20. The device for storing data of claim 18, wherein the database instruction comprises one of a select, an update, an insertion, and a deletion” 
[0072] FIG. 2 illustrates an example query using data packs and analytical information in the DPNs 222. FIG. 2 represents data packs including compressed column-data stored in the database 201. The following example query is to be solved using the database 201:
[0073] SELECT COUNT(*) FROM . . . WHERE A>5. . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apa as applied to claim 4 above and further in view of Vogelsgesang (Vog) US 11,055,284. 
With respect to claim 4, Apa teaches a query.  See above. It appears Apa fails to explicitly teach “ The data storage device of claim 3, wherein the query is compiled into the machine code.” 
However, Vogelsgesang (Vog) US 11,055,284 teaches “wherein the query is compiled into the machine code” in col. 16:1-12. 
Vog and Apa are analogous art because they are from the same field of endeavor as the claimed invention. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the query  in Apa to include “wherein the query is compiled into the machine code” as taught in Vog.
The motivation would have been to scan large tables more quickly, than, for example, interpreted queries. See Vog id.  



Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apa as applied to claim 3 above and further in view of Levin US 20150293794 A1. 
With respect to claim 5, Apa teaches a data storage device machine code, and a processing core.  See above. It appears Apa fails to explicitly each “5. The data storage device of claim 3, further comprising a plurality of processing cores, wherein the machine code is distributed to at least a portion of the plurality of processing cores.” 
However, Levin US 20150293794 A1 teaches “comprising a plurality of processing cores, wherein the machine code is distributed to at least a portion of the plurality of processing cores” in 
[0003] Multicore systems are widely used in order to speed-up computational operations. Conventional multicore systems usually comprise at least one processor with a plurality of identical cores. By distributing machine code to the individual cores and executing machine code on each of these multiple cores in parallel, parallel computation can be achieved. As long as all of these cores are identical a supervising instance only has to identify an available core, and to transfer the respective instructions to this core in order to execute machine code on a core. Since all of these cores are identical, all cores can perform the same machine code and usually all of these cores will require the same time for completing an operation.

Levin and Apa are analogous art because they are from the same field of endeavor as the claimed invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the device in Apa  to include a plurality of processing cores, wherein the machine code is distributed to at least a portion of the plurality of processing cores” in Levin.  The motivation would have been to speed up computation operations.  See Levin ¶ 3. 



Claim(s) 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Apa as applied to claim 16 above and further in view of Yokoi US 9116858 B1. 
With respect to claim 19, Apa teaches “:19. The device for storing data of claim 16, wherein the one or more memory means comprises a plurality of memory means” in ¶ 230 (Memory 1304 includes RAM, ROM, and disk; also. Examiner finds processor 1301 inherently includes multiple memory means (registers, etc. ))); 
“and wherein the method further comprises receiving data from a host” in Fig. 1 items 202, 200; ¶ 230 (system 1300 is a client or server); 
“compressing the data”:
[0075] The BLACK data packs 260 each have a maximum value of less than 5 on A (e.g., some may have a maximum of 4, others 3, and yet others 2 or 1). These data packs are not relevant to answering the query because all of the data in these data packs 260 falls outside the query, because the maximum value of A of all records stored in the data packs 260 is 4 which is less than the query restriction of A &gt;5. The BLACK 
data packs 260 are said to be disjoint with the query.

[0076] The WHITE data packs 264 each have a minimum value greater than 5 on A (e.g., some may have a maximum of 6, whereas others may be 7 or 10, etc.) on A. These data packs 264 are relevant to answering the query because the value of A for all records in these data packs 264 is greater than or equal to 6 which is greater than the query restriction of A &gt;5. If the information in the DPNs 222 about the WHITE data packs 264 indicates the number of records, then this information can be summed to partially resolve the query for the WHITE data packs 264. The GREY data packs 262 each have a minimum value of 3 and a maximum value of 7 on A. These data packs 262 are also relevant to answering the query because some of the records in these data packs 262 have a value which is greater than 5 on A, while some records in these data packs 262 have a value of less than 5 on A. Thus, only the WHITE and GREY data packs 264, 262 are relevant to answering the query. The BLACK data packs 260 are not needed.

[0077] in the above example, information to answer the COUNT(*) query can be obtained from information regarding how many records from particular data packs satisfy the filter A &gt;5. Thus, for BLACK data packs 260 the answer is automatically known to be zero. For WHITE data packs 264, we know that all records inside should be counted. The number of non-null values is stored in the DPN 222 for a numeric data type so this number can be taken and summed for all of the WHITE data packs 264. Only for the GREY data packs 262 is the number of how many of the non-null values that are actually greater than 5 not known using information from the DPNs 222, and hence the GREY data packs 262 need to be decompressed to get detailed information about every single value in the GREY data packs 262. The above example is provided for the purpose of illustration only, and is not intended to be limiting.

[0081] Next, in step 308 a suitable compression algorithm may be selected based on the data type of the column. In some aspects, for each data type implemented in the RDBMS 200 a compression algorithm is pre-selected. Next, in step 310 a null (bit) map or null mask 404 (FIG. 4) is generated. Next, in step 312 the null mask is compressed using a compression algorithm suitable for binary sequences since the null mask 404 is binary regardless of data type of the reference column.

(Examiner finds data packs, including Grey, are compressed); 
It appears Apa fails to explicitly teach “and distributing the compressed data among the plurality of memory means.” 
However, Yokoi US 9116858 B1 teaches “and distributing the compressed data among the plurality of memory means” in col. 15:42-56. 
Yokoi and Apa are analogous art because they are from the same field of endeavor as the claimed invention. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the compressed data and multiple memory means in Apa et al to include “and distributing the compressed data among the plurality of memory means” as taught by Yokoi. The motivation would have been to improve the performance of compression and decompression of data.  See Apa id: 
By following the compression information SGL, the SS connection mechanism 200 can sequentially read out the compression data and sequentially decompress and write them in the SV memory 110. By this means, as compared with a case where each of the distributed and stored parts is decompressed and transferred, it is possible to improve the performance
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-15 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is the Examiner’s position that 35 USC 112(f) is not invoked. This limitation fails at least prong C—i.e., the term “means” IS modified by sufficient structure (i.e. a controller) to perform the claimed function. Examiner finds the word “controller” necessarily includes computer hardware when read broadly and in light of the specification.